DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3, 5-7, 11-22 and 32-33 are currently pending in the present application. Claims 1, 3, 5-7, 12, 15 and 20 are currently amended; claims 2, 4, 8-10 and 23-31 are canceled; claims 11, 13-14, 16-19 and 21-22 are original; and claims 32-33 are newly added. The amendment dated August 2, 2022 has been entered into the record. 
Claim 20 was previously objected to for informalities and rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claim.

Response to Arguments
Applicant argues that “Applicant respectfully submits that previously presented independent Claim 1 is nonobvious over the combination of Luo and Shekar … There would be no apparent reason for one having skill in the art to substitute the negative refraction imaging component in Zuo with an optical metamaterial component having an effective in-plane permittivity of approximately 0 … There is no guidance as to how the operational principles of Luo’s negative refraction imaging device could be modified in a manner that would still successfully achieve its advantages in lithographic printing … Nonetheless, solely for the purpose of advancing prosecution and without acquiescing as to the propriety of obviousness rejection, independent Claim 1 has been amended” (see Remarks, Pages 7-8).
Applicant's arguments with respect to the previously rejected claim 1 are not persuasive. For example, Luo teaches a metamaterial to be used for lithography, in which the metamaterial comprises a multilayer structure formed by alternately stacking at least one metal layer and at least one dielectric layer (Figure 3, Paragraph [0072]), and specifically indicates where the metamaterial (3 comprising 4 and 5) can be disposed in the lithographic equipment (Figure 3 below). Shekar teaches a multilayer structure, consisting of alternating metallic and dielectric layers (Figures 3(a)-(b) and 4(a)) to be used for the metamaterial device applications for utilizing the unique property thereof (Page 2 column 2).

                          
    PNG
    media_image1.png
    458
    660
    media_image1.png
    Greyscale

Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cite Naik et al. (US 2015/0285953, hereinafter “Naik”).

Claim Objections
Claims 12 and 32 are objected to because of the following informalities:
In claim 12 lines 14-15, “the optical epsilon-near-zero (ENZ) metamaterial” should be “the optical epsilon-near-zero (ENZ) metamaterial structure” based on lines 4-5 and 13.
In claim 32 lines 12-13, “the optical epsilon-near-zero (ENZ) metamaterial” should be “the optical epsilon-near-zero (ENZ) metamaterial structure” based on lines 2 and 11-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2021/0200079), of record, in view of Shekhar (“Hyperbolic metamaterials: fundamentals and applications”, Nano Convergence 1, 14 (2014)), of record, in further view of Naik et al. (US 2015/0285953, hereinafter “Naik”).
Regarding claim 1, Luo discloses a metamaterial device for lithography (Figures 1-3 and 5; see Paragraphs [0011]-[0013] and [0015] identifying the embodiment shown in Figures 1-3 and 5; Paragraphs [0051] “a negative refraction imaging lithographic method” and [0055] “The negative refraction imaging lithographic … for example, a three-dimensional metamaterial structural unit having a negative effective refraction index (ε<0 and μ<0)”) comprising a metamaterial structure (3; Paragraph [0052] “the negative refraction imaging structure (3)”), wherein the metamaterial comprises a stack (3) comprising at least one metal layer and at least one dielectric layer (4, 5; Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).
Luo does not disclose the metamaterial device for lithography comprising the metamaterial structure being a plasmonic device for lithography comprising an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0, wherein the optical ENZ metamaterial is an ENZ hyperbolic metamaterial (HMM), the at least one metal layer having a thickness of less than or equal to about 15 nm.
However, Shekhar teaches that a plasmonic ENZ hyperbolic metamaterial structure comprising a multilayer structure shows an effective in-plane permittivity of approximately 0 (see Figures 3(a)-(b) and 4(a) and Page 2 column 1, Page 4 column 1 - Page 5 column 1, Page 12 column 1, teaching a plasmonic hyperbolic metamaterial (HMM) consisting of alternating metallic and dielectric layers has epsilon-near-zero (ENZ) resonances), and Naik further teaches the examples of a plasmonic hyperbolic metamaterial (HMM), including a stack of alternating metal/dielectric layers each being 10 nm thick (Paragraphs [0008], [0011]).
Since Luo suggests a metamaterial be used for lithography, which comprises a multilayer structure formed by alternately stacking two or more kinds of layer, for example, metal and dielectric layers (Figures 1-3; Paragraphs [0054]-[0055]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar and Naik, wherein the metamaterial device for lithography comprising the metamaterial structure is a plasmonic device for lithography comprising an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0, wherein the optical ENZ metamaterial is an ENZ hyperbolic metamaterial (HMM), the at least one metal layer having a thickness of less than or equal to about 15 nm, for the purpose of using the unique property of the hyperbolic metamaterial such as the reflection and transmission spectrum thereof for device applications (Shekhar: Page 2 column 2, Page 5 column 2 - Page 6 column 1), while using standard HMMs in which their material properties including the thickness are known (Naik: Paragraph [0023]).

Regarding claim 3, Luo as modified by Shekhar and Naik discloses the limitations of claim 1 above.
Luo does not disclose the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode.
However, Shekhar teaches the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode (see Type II hyperbolic regions of the dispersion and regions of ENZ in Figure 4; see Figure 11 description “Note that high-k modes exist in both (c) and (d) however a clear broad quenching peak is seen in (d)”; Page 5 column 1).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar and Naik, wherein the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode, for the purpose of using the unique property of the hyperbolic metamaterial such as the reflection and transmission spectrum for device applications (Shekhar: Page 2 column 2, Page 5 column 2 - Page 6 column 1).

Regarding claim 5, Luo as modified by Shekhar and Naik discloses the limitations of claim 1 above, and Luo further discloses the at least one metal layer comprises a metal selected from the group consisting of: aluminum (Al), gold (Au), copper (Cu), silver (Ag), combinations and alloys thereof and the at least one dielectric layer comprises a dielectric material selected from the group consisting of: aluminum oxide (Al2O3), silicon dioxide (SiO2), silicon nitride (Si3N4), zinc selenide (ZnSe), zinc oxide (ZnO), zirconium oxide (ZrO2), titanium oxide (TiO2), tantalum pentoxide (Ta2O5), dielectric polymers, and combinations thereof (Paragraph [0072] “Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).

Regarding claim 6, Luo as modified by Shekhar and Naik discloses the limitations of claim 1 above.
Luo does not disclose the at least one metal layer has a thickness of greater than or equal to about 3 nm to less than or equal to about 15 nm and the at least one dielectric layer has a thickness of greater than or equal to about 35 nm to less than or equal to about 55 nm.
However, Shekhar teaches the at least one metal layer has a thickness of 22 nm and the at least one dielectric layer has a thickness of 40 nm (Page 4 column 1 “Typical layer thicknesses can include 22 nm Ag alternated with 40 nm TiO2 layers”).
Because Luo suggests a multilayer structure composed of metal and dielectric layers (Paragraph [0054]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the at least one metal layer has a thickness of greater than or equal to about 3 nm to less than or equal to about 15 nm and the at least one dielectric layer has a thickness of greater than or equal to about 35 nm to less than or equal to about 55 nm, for the purpose of using the unique property of the hyperbolic metamaterial such as the reflection and transmission spectrum for device applications while considering typical layer thicknesses of a multilayer design (Shekhar: Page 2 column 2, Page 4 column 1, Page 5 column 2 - Page 6 column 1).

Regarding claim 7, Luo as modified by Shekhar and Naik discloses the limitations of claim 1 above, and Luo further discloses the stack comprises a total of greater than or equal to about 7 layers of alternating metal layers and dielectric material layers (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).

Regarding claim 11, Luo as modified by Shekhar and Naik discloses the limitations of claim 1 above, and Luo further discloses a lithography system (Figure 3) comprising the plasmonic device (see Shekhar: Figures 3(a)-(b) and 4(a) regarding a plasmonic hyperbolic metamaterial (HMM)).
Luo does not disclose the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength, wherein the lithography system is capable of continuously producing a nanofeature in a photosensitive material.
However, Shekhar teaches the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength (Figure 10(b), cylindrical HMM geometry around the light source emitting the illuminating light having a wavelength; Page 9 column 1) capable of continuously carrying subwavelength features to the far-field (Figure 10(b) description).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength, wherein the lithography system is capable of continuously producing a nanofeature in a photosensitive material, for the purpose of enabling far-field subwavelength resolution (Shekhar: Page 9 column 1).

Allowable Subject Matter
Claims 12-22 and 32-33 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claim 12, Luo discloses a method for plasmonic lithography (Figures 1-3 and 5; see Paragraphs [0011]-[0013] and [0015] identifying the embodiment shown in Figures 1-3 and 5; Paragraphs [0051] and [0055]) comprising: passing electromagnetic radiation (Figure 3 and Paragraph [0052] “light emitted by the exposure source (1) passes through the mask (2)”) having a predetermined wavelength (Paragraph [0066]) into a metamaterial device (2, 3; Paragraph [0052]) that comprises a photomask (2) having a plurality of openings (Figure 3) with an index matching layer disposed in the plurality of the openings (Paragraph [0058] “the negative refraction imaging structure further comprises pattern input layers on opposite sides, which planarizes the pattern layer of the mask … Impendence matching may be realized between the pattern input layers (impendence is Zin(μ1/ε1)1/2) and the negative refraction imaging structure (impendence is Zlens=(μ/ε)1/2), i.e., Zin=Zlens”) and a metamaterial structure (3), a multilayered stack (4, 5) that comprises at least one metal layer and at least one dielectric layer (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”), wherein the electromagnetic radiation passes to a photosensitive material (7; Paragraph [0052]) disposed beneath the metamaterial device to form a pattern comprising a nanofeature in the photosensitive material (Paragraph [0052]), wherein the photomask is disposed adjacent to a first side of the metamaterial structure (2 disposed above 3) and the photosensitive material is disposed adjacent to a second side of the metamaterial opposite to the first side (7 disposed below 3).
Shekhar discloses a plasmonic device that comprises an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0 (Figures 3(a)-(b) and 4(a); Page 2 column 1, Page 4 column 1 - Page 5 column 1, Page 12 column 1), wherein the electromagnetic radiation generates a single plasmonic mode inside the optical epsilon-near-zero (ENZ) metamaterial structure (Type II hyperbolic regions of the dispersion and regions of ENZ in Figure 4; see Figure 11 description “Note that high-k modes exist in both (c) and (d) however a clear broad quenching peak is seen in (d)”; Page 5 column 1).
However, Luo fails to teach or disclose, in light of the specification, “the photosensitive material is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and the multilayered stack”. The examiner further considered Ma et al. (US 2012/0328240, hereinafter “Ma”). Ma teaches a photosensitive material disposed on a metal-dielectric multilayer film (Figure 26), but fails to disclose the photosensitive material that is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and a multilayered stack. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 11.
Dependent claims 13-22 are allowable by virtue of their dependence on claim 12.
Regarding claim 32, Luo discloses a metamaterial device for lithography (Figures 1-3 and 5; see Paragraphs [0011]-[0013] and [0015] identifying the embodiment shown in Figures 1-3 and 5; Paragraphs [0051] “a negative refraction imaging lithographic method” and [0055] “The negative refraction imaging lithographic … for example, a three-dimensional metamaterial structural unit having a negative effective refraction index (ε<0 and μ<0)”) comprising a metamaterial structure (3; Paragraph [0052] “the negative refraction imaging structure (3)”), 
a photomask (2) having a grating structure (Figure 3) comprising a plurality of metallic rows (Paragraph [0072] “a Cr mask”) spaced apart from one another to define a plurality of openings through which electromagnetic radiation passes (see Figures 2-3 and Paragraph [0005]);
an index matching layer disposed in the plurality of openings of the photomask (Paragraph [0058] “the negative refraction imaging structure further comprises pattern input layers on opposite sides, which planarizes the pattern layer of the mask … Impendence matching may be realized between the pattern input layers (impendence is Zin(μ1/ε1)1/2) and the negative refraction imaging structure (impendence is Zlens=(μ/ε)1/2), i.e., Zin=Zlens”);
a multilayered stack (4, 5) that comprises at least one metal layer and at least one dielectric layer (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”); and
a photosensitive material (7; Paragraph [0052]) to be patterned by the electromagnetic radiation, wherein the photomask is disposed adjacent to a first side of the metamaterial structure (2 disposed above 3) and the photosensitive material is disposed adjacent to a second side of the metamaterial opposite to the first side (7 disposed below 3).
However, Luo fails to teach or disclose, in light of the specification, “the photosensitive material that is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and the multilayered stack”. The examiner further considered Ma. Ma teaches a photosensitive material disposed on a metal-dielectric multilayer film (Figure 26), but fails to disclose the photosensitive material that is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and a multilayered stack. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 32.
Dependent claim 33 is allowable by virtue of their dependence on claim 32.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871